PER CURIAM.
On July 13, 1978, the Court, on its own motion, proposed the following amendments to the Code of Judicial Conduct (strike-throughs indicate deletions; underscorings indicate additions):
1. Canon 5 C (4)(c) is amended, to correct an inadvertent typographical error, to read:
(c) a judge may accept any other gift, bequest, favor, or loan only if the donor is a relative or is not a party or other person whose interests have recently come or may likely come before him, in the immediate future, and, if its value exceeds $100, the judge reports it in the manner prescribed in Canon 6.
2. Section C of the compliance provision of the Code of Judicial Conduct is amended, to require from retired judges the same financial disclosures as are now required from active judges, to read:
C. Retired Judge. A judge who has retired from judicial service and who has complied with the procedures established by the Supreme Court of Florida so as to be eligible for recall to judicial service should comply with all the provisions of this Code except Canons 5C(l)-(7), 5D, 5E, 5G, and 6A. A retired judge who is subject to recall shall not practice law and shall refrain from accepting any assignment in any cause in which his present financial business dealings, investments, or other extra-judicial activities might be directly or indirectly affected. The purpose of this admonition is to ensure that his impartiality is not subject to question.
If a retired justice or judge does not desire to be assigned to judicial service, such justice or judge who is a member of The Florida Bar may engage in the practice of law and still be entitled to receive his retirement compensation. He shall then be entitled to all the rights of an attorney-at-law and no longer be subject to this Code.
The Court has considered carefully the comments submitted in regard to these proposals and, after due deliberation, hereby adopts the amendments as proposed, effective January 1, 1979. Each retired judge assigned to judicial service after that date shall file a financial report as required by canons 6 B and 6 C of the Code of Judicial Conduct.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur,
ADKINS, J., dissents in part with an opinion.